DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119.

Drawings
3.	The drawings that were filed on 5/2/2019 have been considered by the examiner.

Response to Amendments
4.	Claims 1-5 and 7 are pending.
5.	Claims 1-4 and 7 have been amended.
6.	The amendments to Claim 1, 4, and 7, for including “independent type lubrication control valve” has been considered and the 112(b) rejections have been withdrawn.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20150100212 A1) in view of Han (KR 101766159 B1), and in further view of Cho (US 20150166056 A1).
11.	Regarding Claim 1, Moon teaches a method of diagnosing sticking of a lubrication control valve
of hybrid vehicle comprising: By a transmission control unit (TCU), determining driving intention of a driver and requesting a hybrid control unit (HCU) to diagnose sticking of a lubrication control valve (Moon: [0026] "determining, by a controller, that the remaining hydraulic pressure exists in the engine clutch…confirming, by the controller [HCU], whether a vehicle is stopped [driver intention] in response to determining that the remaining hydraulic pressure exists [diagnosing operation of control valve]." Note that the skilled practitioner would recognize that having no hydraulic pressure in in the clutch means that the valve is stuck, lacking oil in the clutch.);
Determining, by the HCU, whether or not to permit a sticking diagnosis request of the TCU (Moon: [0027] “the controller [HCU] may be configured to determine the remaining hydraulic pressure exists [diagnosing operation of control valve] in the engine clutch when a hydraulic pressure of a sensor is not maintained [valve is not operating properly, sticking] to a predetermined value or less.”); 
Moon: [0030] "The fail-safe process S900 [after sticking diagnosis] may include rotating, by the controller [HCU and MCU], the engine to a substantially constant RPM [constant speed] using a motor and the engine may be driven by injecting fuel thereto when the engine reaches to a predetermined RPM [predetermined speed]." Note that a skilled practitioner would recognize that engine RPM translates to tire RPM and vehicle speed.);
Moon fails to teach measuring, by the TCU, a drag torque acting on an input shaft of the transmission through an output shaft of the motor by measuring a first drag torque in an off-state of the lubrication control valve and a second drag torque in an on-state;
Determining, by the TCU, whether the lubrication control valve is stuck based on a torque difference between the first and second drag torque.
Determining whether or not the lubrication control valve is stuck, the TCU compares the torque…between the first drag torque and the second drag torque with a reference value, and then when the torque difference is equal to or higher than the reference value, the TCU outputs that the independent type lubrication control valve is in a normal state
However, in the same field of endeavor, Han teaches measuring, by the TCU, a drag torque acting on an input shaft of the transmission through an output shaft of the motor by measuring a first drag torque in an off-state of the lubrication control valve and a second drag torque in an on-state; and determining, by the TCU, whether the lubrication control valve is stuck based on a torque…between the first and second drag torque (Han: [Page 3, Lines 3-4 and 12-16] "An operating unit for operating a switching operation of the supply amount control valve [lubrication control valve]; and a control unit [TCU] for controlling the operation unit…When the input torque of the motor is smaller than the set value (a), the low reverse brake is released by the OFF operation of the shift solenoid [off state of the control valve, failed state], and the lubricating oil of the first flow rate is supplied to the engine clutch [first input torque, in off state], When the input torque of the motor is larger than the set value, the low-reverse brake is engaged by the ON operation of the shift solenoid [on state of the control valve], and the lubricating oil of the second flow rate is supplied to the engine clutch [second input torque, in on state], The first flow rate may be less than the second flow rate." Note that a skilled practitioner would recognize that the lubrication flow rate would affect the torque.), 
In determining whether or not the lubrication control valve is stuck, the TCU compares the torque…between the first drag torque and the second drag torque with a reference value, and then when the torque difference is equal to or higher than the reference value, the TCU outputs that the independent type lubrication control valve is in a normal state (Han: [Page 3, Lines 3-4 and 12-16] "An operating unit for operating a switching operation of the supply amount control valve [lubrication control valve]; and a control unit [TCU] for controlling the operation unit…When the input torque of the motor is smaller [less] than the set value (a) [reference value], the low reverse brake is released by the OFF operation [failed state] of the shift solenoid, and the lubricating oil of the first flow rate is supplied to the engine clutch [first input torque, in off state], When the input torque of the motor is larger [higher] than the set value [reference value], the low-reverse brake is engaged by the ON operation [normal state] of the shift solenoid [on state of the control valve], and the lubricating oil of the second flow rate is supplied to the engine clutch [second input torque, in on state]. The first flow rate may be less than the second flow rate." Note that a skilled practitioner would recognize that the lubrication flow rate would affect the torque.).
Moon and Han are considered to be analogous to the claimed invention because they are in the same field of hybrid vehicle control. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Han to compare torques because it provides the benefit of increased vehicle/part lifespan and safety.
	Moon and Han fails to teach determining…whether the lubrication control valve is stuck based on a torque difference between the first and second drag torque.
The TCU compares the torque difference between the first drag torque and the second drag torque with a reference value…
	However in the same field of endeavor, Cho teaches determining…whether the lubrication control valve is stuck based on a torque difference between the first and second drag torque.  And, the TCU compares the torque difference between the first drag torque and the second drag torque with a reference value…(Cho: [0015] and  [0074] " A first difference [torque difference] value between a motor torque command [second torque] and the calculated output torque [first torque] of the motor is calculated.”  Also, “In step S180, when the average T.sub.mot_diff_avg [torque difference] of the first difference values is smaller than or equal [compares] to the second reference value T.sub.ref2 [reference value], the HCU 200 determines that the motor 200 is driven normally [not stuck], and monitors the output torque of the engine 10.").
Moon, Han, and Cho are considered to be analogous to the claimed invention because they are in the same field of hybrid vehicle control. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Han and Cho to compare torques because it provides the benefit of increased vehicle/part lifespan and safety.
12.	Regarding Claim 2, Moon in view of Han and in further view of Cho remains as applied above to Claim 1, and further, Moon teaches when the TCU receives a brake pedal stroke-off signal, a P-stage signal, a signal with a current vehicle speed of zero, an engine speed of zero, and a motor speed of zero, the TCU determines that the driver has no intention of driving and requests the HCU for the sticking Moon: [0026] “determining, by a controller, that the remaining hydraulic pressure exists in the engine clutch…confirming, by the controller [HCU], whether a vehicle is stopped [Brake pedal stroke off signal, P-stage signal, zero vehicle speed, and zero engine speed] in response to determining that the remaining hydraulic pressure exists [diagnosing operation of control valve].” Note that the skilled practitioner would recognize that having no hydraulic pressure in in the clutch means that the valve is stuck, lacking oil in the clutch.).
13.	Regarding Claim 3, Moon in view of Han and in further view of Cho remains as applied above to Claim 1, and further, Moon teaches when the TCU is in a normal state possible to diagnose sticking and there is no sticking diagnosis during one driving cycle of the vehicle, the TCU requests the HCU for the sticking diagnosis of the lubrication control valve (Moon: [0028] “The process of determining whether remaining hydraulic confirming exists (S100) [diagnosing operation of control valve] may be repeated to confirm the remaining hydraulic in the engine clutch [requesting diagnosis]. In addition, the controller [HCU] may be configured to determine whether a vehicle is stopped (S300) [end of driving cycle] in response to determining that the remaining hydraulic pressure exists [normal state].”).
14.	Regarding Claim 4, Moon in view of Han and in further view of Cho remains as applied above to Claim 1, and further, Moon teaches the HCU permits the sticking diagnosis of the lubrication control valve in a non-learning engine clutch state (Moon: [0027] “the controller [HCU] may be configured to determine the remaining hydraulic pressure exists [diagnosing operation of control valve] in the engine clutch when a hydraulic pressure of a sensor is not maintained [valve is not operating properly, sticking] to a predetermined value or less.”).
15.	Regarding Claim 5, Moon in view of Han and in further view of Cho remains as applied above to Claim 1, and further, Moon teaches after permitting sticking diagnosis, the HCU controls an engine to be forcibly turned off when the engine starts before the motor speed control order is issued (Moon: [0030] “The engine clutch may be operated to be decoupled when the engine is driven [engine is off]. When the controller [HCU] confirms that the vehicle is stopped S300 [after diagnosing operation of control valve], the controller may be configured to perform the N-stage shifting S700 [speed control] wherein the controller may be configured to transmit a signal for requesting the N-stage shifting to a TCU when a vehicle is not shifted to the N-stage, to repeat the shifting process S700.” Note that the skilled practitioner would recognize that a decoupled clutch means that the engine is not transmitting power to the transmission, effectively being off.)
16.	Regarding Claim 7, Moon in view of Han and in further view of Cho remains as applied above to Claim 1, and further, Han teaches the determining whether or not the lubrication control valve is stuck, the TCU compares the torque…between the first drag torque and the second drag torque with a reference value, and when the torque difference is less than reference value, the TCU outputs that the lubrication control valve is in a stuck and failed state (Han: [Page 3, Lines 3-4 and 12-16, previously cited]).
Moon and Han fails to teach…the TCU compares the torque difference between the first drag torque and the second drag torque with a reference value...
	However, in the same field of endeavor, Cho teaches …the TCU compares the torque difference between the first drag torque and the second drag torque with a reference value...(Cho: [0015] "A first difference [torque difference] value between a motor torque command [second torque] and the calculated output torque [first torque] of the motor is calculated. The first difference value is compared with a first reference value. When the first difference value is larger than [compares] the first reference value, the hybrid electric vehicle is entered in a fail-safe mode [failed state].").
Moon, Han, and Cho are considered to be analogous to the claimed invention because they are in the same field of hybrid vehicle control. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to incorporate the teachings of Han and Cho to compare torques because it provides the benefit of increased vehicle/part lifespan and safety.

Response to Arguments
17.	Applicant’s arguments, see Page 9, Paragraphs 6-7 and Page 10, Paragraphs 1-5, filed 11/03/2021, with respect to the rejection(s) of Claims 1-5 and 7 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cho (US 20150166056 A1) because the reference uses a torque difference to determine a faulty state in a hybrid vehicle.  The new prior art being applied was accidently omitted in the previous action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663